Citation Nr: 1002856	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  05-34 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a stress fracture of the left femur.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The Veteran served on active duty from April 2004 to December 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In October 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge (AVLJ).  A copy of the transcript 
of that hearing is of record.  


FINDING OF FACT

The service-connected residuals of a stress fracture of the 
left femur are manifested by slight limitation of motion with 
pain but by no objective evidence of pain after repetitive 
motion, additional limitation of motion after three 
repetitions of range of motion, abnormal muscle strength, 
ankylosis, flail joint, or malunion of the femur.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 
10 percent for the service-connected residuals of a stress 
fracture of the left femur are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes (DCs) 5251-5253 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for 
Veterans' Claims (Court) has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1)  veteran status; 
(2)  existence of a disability; (3)  a connection between the 
veteran's service and the disability; (4)  degree of 
disability; and (5)  effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court also explained that proper notification must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

The Court has also held, however, that VCAA notice is not 
required under circumstances where a claim for service 
connection is granted, a rating and an effective date are 
assigned, and the claimant files an appeal as to the 
evaluation assigned to that grant.  See Dingess v. Nicholson, 
19 Vet. App. at 491 (in which the Court held that, "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled").  
Rather, under those circumstances, the provisions of 
38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for 
application.  Id.  

Here, the Veteran's claim for an increased rating for her 
service-connected left hip disability essentially falls 
within this fact pattern.  Previously, in February 2005, VCAA 
notice concerning the underlying service connection claim was 
provided to the Veteran, including advising her of the type 
evidence which impacts such a determination.  After receiving 
notice of the award of service connection for this 
disability, the Veteran perfected a timely appeal with 
respect to the rating assigned to this grant.  Clearly, no 
further section 5103(a) notice is required for the Veteran's 
increased rating claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the Veteran has been 
provided with various communications [including the May 2005 
notification of the rating decision dated earlier that month, 
the October 2005 statement of the case (SOC), and the July 
2009 supplemental statement of the case (SSOC)] that contain 
notice of VA's rating communication, her appellate rights, a 
summary of relevant evidence, citations to applicable law, 
and a discussion of the reasons for the decision made by the 
agency of original jurisdiction.  In short, the procedural 
requirements of the law have been satisfied.  No further due 
process development of notification of the increased rating 
claim adjudicated in this decision is required.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the increased rating issue adjudicated in this decision.  All 
relevant treatment records adequately identified by the 
Veteran have been obtained and associated with her claims 
folder.  She underwent two pertinent VA examinations during 
the current appeal and recently testified at a hearing 
conducted before the undersigned Acting VLJ at the RO.  

There is no suggestion in the current record that additional 
evidence, relevant to the increased rating issue adjudicated 
in this decision, exists and can be procured.  The Veteran 
has pointed to no other pertinent evidence (e.g., records of 
relevant earlier treatment) which has not been obtained.  
Thus, the Board concludes that no further evidentiary 
development is required.  The Board will, therefore, proceed 
to consider the following issue on appeal, based on the 
evidence of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2009); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2009).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2009).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2009).  If 
there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  

By reasonable doubt, it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 & 4.2 
(2009).  See also Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Initially, by the May 2005 rating action in the 
present case, the RO granted service connection for residuals 
of a stress fracture of the left femur and awarded a 
compensable evaluation of 10 percent, effective from 
December 24, 2004, for this disability.  This disability 
remains so evaluated.  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned an initial disability rating, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the Veteran's increased 
rating claim and what the evidence in the claims file shows, 
or fails to show, with respect to this issue.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The service-connected residuals of a stress fracture of the 
left femur are evaluated based upon impairment resulting from 
limitation of motion of the hip.  Initially, the Board notes 
that normal flexion of the hip ranges from 125 degrees to 
zero degrees, and normal abduction of this joint ranges from 
zero degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2009).  

Limitation of extension of the thigh to 5 degrees warrants a 
10 percent rating.  38 C.F.R. § 4.71a, DC 5251 (2009).  Also, 
the following ratings are assignable based upon the varying 
degrees of limitation of flexion of the hip:  10 percent (for 
limitation of flexion to 45 degrees), 20 percent (for 
limitation of flexion to 30 degrees), 30 percent (for 
limitation of flexion to 20 degrees), and 40 percent (for 
limitation of flexion to 10 degrees).  38 C.F.R. § 4.71a, DC 
5252 (2009).  

In addition, the following ratings may be assigned based upon 
limitation of abduction, adduction, and rotation:  10 percent 
[for limitation of rotation of the affected leg (with an 
inability to "toe-out" more than 15 degrees) or limitation 
of adduction causing an inability to cross legs] and 
20 percent [for limitation of abduction resulting in motion 
lost beyond 10 degrees].  38 C.F.R. § 4.71a, DC 5253 (2009).  

When a diagnostic code provides for compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered.  Specifically, determinations 
should be made that adequately portray the extent of the 
functional loss "in terms of the degree of additional 
range-of-motion loss due to pain on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 
also 38 C.F.R. § 4.59 (2009) ("[t]he intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability . . . [and] to 
recognize actually painful, unstable, or malaigned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint").  

In the present case, the Veteran contends that the 
service-connected residuals of a stress fracture of her left 
femur are more severe than the current 10 percent rating 
indicates.  In particular, she describes pain, daily 
"popping" sensations, limitation of motion, and stiffness.  
She maintains that the limitation of motion of her left hip 
causes her to have an abnormal gait.  See, e.g., October 2009 
hearing transcript (T.) at 3-6, 8.  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  
The Board finds that the pertinent medical findings, as shown 
in the pertinent examinations and outpatient treatment 
sessions conducted during the current appeal, directly 
address the criteria under which the Veteran's left hip 
disability is evaluated and are, thus, more probative than 
the subjective evidence of complaints of increased 
symptomatology.  

Available medical records indicate that, during the current 
appeal, the Veteran has undergone two VA examinations of her 
left hip-in April 2005 and May 2009.  She has also received 
occasional outpatient treatment for her left hip 
symptomatology.  

The physical examinations conducted on the Veteran's left hip 
at those times have demonstrated limitation of flexion to no 
more than 100 degrees and limitation of abduction to no more 
than 40 degrees.  Thus, the next higher rating of 20 percent 
based on any such limitation of motion of this joint is not 
warranted.  See 38 C.F.R. § 4.71a, DC 5252 (which stipulates 
that a 20 percent rating will be assigned with evidence of 
limitation of flexion of the hip to 30 degrees) & 38 C.F.R. 
§ 4.71a, DC 5253 (which stipulates that a 20 percent 
evaluation will be awarded with evidence of limitation of 
abduction resulting in motion lost beyond 10 degrees).  

The Veteran has described flare-ups of her left hip pain 
radiates into her low back and down her left leg to her knee 
and ankle, which causes her to have difficulty walking.  She 
also contends that her left hip pain impacts her daily 
activities.  In particular, she describes difficulty walking 
up stairs, an inability to run or to exercise, and an ability 
to walk only two blocks before she begins to experience pain 
in her left hip.  T. at 4-6, 8.  See also Report of May 2009 
VA joints examination.  In this regard, the Board notes that 
physical examinations of the Veteran's left hip have shown 
slight limitation of motion, pain on extreme ranges of 
motion, and tenderness on deep palpation.  

Significantly, however, the Veteran has also denied any 
deformity, giving way/instability, weakness, incoordination, 
episodes of dislocation or subluxation, locking, effusion, 
and inflammation of her left hip.  Additionally, examinations 
of her left hip have also demonstrated a normal gait, normal 
muscle strength, and no objective evidence of pain with 
active motion, pain after repetitive motion, additional 
limitation of motion after three repetitions of range of 
motion, or abnormal weight bearing.  

Of further importance to the Board is the fact that the 
Veteran has not sought outpatient medical care for her left 
hip since 2005.  (Included in the claims folder are copies of 
records of outpatient left hip treatment that the Veteran 
received in 2005.  At the VA joints examination conducted in 
May 2009, the Veteran admitted that she had not sought 
treatment for her left hip since 2005.)  

Consequently, and based on this evidentiary posture, the 
Board finds that the currently-assigned 10 percent rating for 
the service-connected residuals of a stress fracture of the 
left femur adequately portrays the functional impairment, 
pain, and weakness that the Veteran experiences as a 
consequence of use of this joint.  Of particular significance 
to the Board are the findings of no pain after repetitive 
motion and no additional limitation of motion after three 
repetitions of range of motion.  

Moreover, the Board acknowledges that radiographic films 
taken of the Veteran's left hip have shown slight os 
sclerosis on the medial aspect of the intertrochanteric area 
(consistent with a compression-type stress fracture) as well 
as varus-aligned hips with a relatively high offset with thin 
femoral necks on each lateral aspect of the proximal femur 
laterally adjacent to the medial trochanter or lesser 
trochanter.  Significantly, however, the multiple 
examinations of, including radiographic films taken of, the 
Veteran's left hip during the current appeal have 
demonstrated no ankylosis, flail joint, or malunion of the 
femur.  Consequently, an increased rating of 20 percent, 
based on impairment resulting from such pathology is not 
warranted.  38 C.F.R. § 4.71a, DCs 5250, 5254-5255.  

Under these circumstances, there is no basis to assign an 
increased disability rating for the service-connected 
residuals of a stress fracture of the left femur at any time 
during the current appeal.  The Veteran's symptoms do not 
more nearly approximate the criteria for the next higher 
evaluation for this disability at any time during the current 
appeal.  

Additional Considerations

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for the 
service-connected residuals of a stress fracture of the left 
femur at any time during the current appeal.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, a veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence reflecting that the 
disability at issue causes marked interference with 
employment or has in the past or continues to require 
frequent periods of hospitalization, thereby rendering 
impractical the use of the regular schedular standards.  Id.  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disorder are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology associated with her left 
hip disorder and provide for additional or more severe 
symptoms than currently shown by the evidence.  Thus, her 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral of the Veteran's increased rating 
claim for extraschedular consideration is not warranted.  

Lastly, the Board notes that, after the rating decision on 
appeal was issued, the Veteran filed a claim for a total 
disability rating based on individual unemployability (TDIU).  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Such claim 
was denied by an February 2006 rating action.  The Veteran 
did not express disagreement with that denial, and such issue 
is not before the Board.  38 C.F.R. § 20.200.  [In this 
regard, the Board notes that, at the recent personal hearing, 
the Veteran testified that her left hip pain, which occurs on 
a daily basis, interferes with her employment as a fleet 
porter at a local university.  In particular, she describes 
frequents breaks to sit and rest.  She also stated that she 
sometimes works while sitting.  See, e.g., T. at 3, 6-7.  
Importantly, however, the Veteran did not assert that her 
service-connected left hip disability prevents her from 
working.  Thus, the Board concludes that any further 
discussion of the provisions set forth in Rice, supra, is not 
necessary.]  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

An initial rating in excess of 10 percent for residuals of a 
stress fracture of the left femur is denied.  



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


